UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) March 11, 2014 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation or organization) 0-18927 (Commission File Number) 75-2349915 (IRS Employer Identification No.) 3631 West Davis, Suite A Dallas, Texas75211 (Address of principal executive offices and zip code) (214) 519-5200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 1.03Bankruptcy or Receivership. On March 11, 2014, an Involuntary Petition for bankruptcy, entitled Tandy Brands Accessories, Inc. (Case No. 14-31252-bjh7), was filed against Tandy Brands Accessories, Inc. (the “Company”) by three creditors of the Company in the United States Bankruptcy Court for the Northern District of Texas.The three creditors are Ocean Ken International, Ltd., Best Development Company and Ample Sources Industries Ltd. As previously disclosed in the Current Report on Form 8-K filed by the Company with the Securities and Exchange Commission (the “SEC”) on July 26, 2013, in connection with the refinancing of the Company’s senior credit facility, the Company issued unsecured, subordinated promissory notes to three vendors of the Company to finance unpaid accounts payables.The aggregate principal amount of the three unsecured, subordinated promissory notes issued to the vendors was approximately $7.4 million and the notes contained varying payment terms.The petitioning creditors have claimed in their Involuntary Petition that they have debts totaling approximately $10 million. As previously disclosed in the Current Report on Form 8-K filed by the Company with the SEC on January 30, 2014, Salus Capital Partners, LLC (“Salus”), as lender, administrative agent and collateral agent under the Company’s senior secured credit agreement (the “Credit Agreement”), formally notified the Company in writing of one or more events of default under the Credit Agreement and provided the Company with a notification of disposition of collateral pursuant to which Salus has exercised certain rights available to it under the Security Agreements ancillary to the Credit Agreement and Article 9 of the Uniform Commercial Code, including disposition of collateral following default.Per the notice, Salus has undertaken, in one or more public and/or private sales, dispositions of certain of the collateral under the Security Agreements (the “Transactions”).This collateral includes accounts, goods, equipment, inventory, fixtures, documents, instruments, chattel paper, letters of credit and letter of credit rights, investment property, securities, collateral, intellectual property, good will, general intangibles (including payment intangibles, deposit accounts and supporting obligations) and books and records related to the foregoing collateral.Proceeds from such Transactions will be applied against the outstanding obligations under the Credit Agreement.In addition, in association with the Transactions, the Company anticipates selling its remaining inventory of Walmart mens’ and boys’ belts to Walmart over a normal replenishment cycle.As previously disclosed, while the Company anticipates certain residual assets may remain following consummation of the Transactions, there are no assurances that total proceeds from the Transactions and sales of inventory to Walmart will be sufficient to fully satisfy the outstanding obligations under the Credit Agreement.After careful consideration of alternatives that were available, including extensive negotiations between the Company and Salus, the Company’s Board of Directors determined to grant the Company’s consent to the Transactions, which consent involved, among other things, waiver and/or agreement to the notice of the Transactions and a pledge of cooperation with Salus to effect the Transactions (the “Consent”).Salus’ undertaking of the Transactions remains ongoing.Following consummation of the Transactions, the disposition of the collateral and the disposition of the Walmart inventory, the Company will cease business operations. The Company intends to respond to the Involuntary Position and anticipates it will be addressed and considered in light of Salus’ Article 9 process. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY BRANDS ACCESSORIES, INC. Date:March 17, 2014By:/s/ Timothy D. Boates Timothy D. Boates Interim Chief Financial Officer and Chief Restructuring Officer
